DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on January 12, 2022.
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The apparatus and method for transporting and ferrying a vehicle as claimed is not shown or suggested in the prior art because of the use of an apparatus that is comprised of a first diametrically magnetized magnet with a first and an opposite polarity that is disposed within an interior volume of a vehicle, and a second diametrically magnetized magnet with a first and an opposite polarity that is disposed on a ferry apparatus or structure, where at least one of said first and second magnet is rotated until said opposite polarity of said first magnet is proximate to said opposite polarity of said second magnet so as to release said vehicle from said ferry apparatus or structure.
The prior art as disclosed by Epley (US 4,756,312) shows the use of a magnetic attachment device for a hearing aid, which includes a first magnet with a first and an opposite polarity that is attached by screws or adhesive onto a housing of a hearing aid or vehicle, and a second magnet with a first and an opposite polarity that is attached to an end of a magnetic attachment device or structure, where said second magnet is 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




January 21, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617